Ludeling, C. J.
This is a suit on a promissory note given for the price of machinery. The plaintiffs claim a privilege on the articles *493sold to defendants and obtained a sequestration. The motion to dissolve the sequestration should have been maintained. The requisite oath was not made. The affiant did not state that he feared or believed that the property on which the privilege exists would be removed out of the jurisdiction of the court, or concealed, parted with or disposed of pending this suit. C. P. 275 ; 4 R. 462 ; 6 An. 444; 9 An. 535; 11 R. 145. But, on the merits, the judgment of the lower court is correct.
It is therefore ordered and adjudged that the judgment be affirmed. The costs of the sequestration of this appeal to be paid by the plaintiff.
Rehearing refused.